AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made and entered into as of July 1, 2003, by and between COMMERCIAL NATIONAL BANK OF PENNSYLVANIA, a national banking association (the "Bank"), and GREGG E. HUNTER ("Executive"). RECITALS The Bank desires to assure itself of the services of Executive as an executive officer of the Bank and certain Affiliates of the Bank for the period provided in this Agreement, and Executive is willing to serve in the employ of the Bank pursuant to the terms of this Agreement. NOW THEREFORE, in consideration of these premises and the mutual promises contained herein, and intending to be legally bound hereby, the parties agree as follows: SECTION 1.Definitions. 1.1."Affiliate" means, with respect to the Bank, a corporation, partnership, trust, association, joint venture, limited liability company or other entity, directly or indirectly controlling, controlled by or under common control with the Bank. As of the date of this Agreement, the Affiliates of the Bank are the Holding Company, Commercial National Insurance Services, Inc, and Gooder Agency, Inc. 1.2."Benefits" means the benefits described in Sections 3.3 and 1.3."Board" means the Board of Directors of the Bank. 1.4."Cause" means the occurrence of any of the following: (a)Executive's material breach of any of his obligations under this Agreement or any fiduciary duty owned to the Bank, or any of its Affiliates, and his failure to cure such breach within 30 days after written notice thereof from the Bank; (b)Executive's failure, refusal or inability (other than due to mental or physical disability) to perform, in any material respect, his duties to the Bank or any of its Affiliates, which failure continues for more than fifteen (15) days after written notice thereof from the Bank; (c)Executive's abuse of alcohol or use of illegal drugs (other than in accordance with a physician's prescription); (d)Executive's illegal conduct or gross misconduct which is materially and demonstrably injurious to the Bank or any of its Affiliates including, without limitation, fraud, embezzlement, theft or proven dishonesty in the course of his employment; or (e)Executive's conviction of, or entry of a plea of guilty or nolo contendere to a misdemeanor involving moral turpitude, a felony, or any other crime which has an adverse effect on the Bank or any of its Affiliates, or the reputation of any of them. 1.5."Change of Control" means any of the following events: (a)any individual, corporation, partnership, association, trust or other entity (other than Executive and his associates) becomes the beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly, of securities of the Bank or the Holding Company representing 50% or more of the combined voting power of the Bank's or the Holding Company's then outstanding voting securities; (b)the individuals who as of the date of this Agreement are members of the Board or the Board of Directors of the Holding Company (the "Incumbent Boards"), cease for any reason to constitute at least a majority of the Board or the Board of Directors of the Holding Company, provided, however, that if the election, or nomination for election by the Bank's or the Holding Company's shareholders, of any new director was approved by a vote of at least a majority of the Incumbent Boards, such new director will be considered to be a member of the Incumbent Boards; (c)an agreement by the Bank or the Holding Company to consolidate or merge with any other entity pursuant to which the Bank or the Holding Company will not be the continuing or surviving corporation or pursuant to which shares of the common stock of the Bank or the Holding Company would be converted into cash, securities or other property, other than a merger of the Bank or the Holding Company in which holders of the common stock of the Bank or the Holding Company immediately prior to the merger would have the same proportion of ownership of common stock of the surviving corporation immediately after the merger; (d)an agreement of the Bank or the Holding Company to sell, lease, exchange or otherwise transfer in one transaction or a series of related transactions substantially all the assets of the Bank or the Holding Company; (e)the adoption of any plan or proposal for a complete or partial liquidation or dissolution of the Bank or the Holding Company; or (f)an agreement to sell more than 50% of the outstanding voting securities of the Bank or the Holding Company in one or a series of related transactions. 1.6."COBRA" means 29 U.S.C. §§ 1161-1169. 1.7."Code" means the Internal Revenue Code of 1986, as amended. 1.8."Good Reason" means that any of the following has occurred with respect to the Executive: (a)the assignment to Executive of any duties inconsistent in any material respect with Executive's position (including status, offices, titles and reporting requirements), authority, duties or responsibilities as contemplated by Section 2 of this Employment Agreement, or any other action by the Bank which results in a material diminution in such position, authority, duties or responsibilities; (b)a diminution by the Bank in Executive's Annual Salary, or incentive or other forms of compensation, provided that (i) a reduction in Executive's Annual Salary as part of an across-the-board reduction of salaries of all officers of the Bank shall not constitute Good Reason; and (ii) a reduction in Executive's performance bonus from year to year which is related to achievement of performance goals and consistent with how performance goals had been interpreted prior to any Change of Control shall not constitute Good Reason; (c)Executive's loss of membership on the Board other than as a result of or in connection with (i) Executive's death, disability or voluntary resignation from the Board or (ii) termination of Executive's employment by the Bank for Cause; (d)relocation of Executive's job location to a place which is more than 50 miles from the Bank's current headquarters in Latrobe, Pennsylvania, without Executive's agreement; or (e)a material breach of this Agreement by the Bank which is not cured within 30 days after delivery of written notice thereof. 1.9."Holding Company" means Commercial National Financial Corporation, a Pennsylvania corporation. 1.10."Intellectual Property" means (a) all inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements thereto, and all patents, (b) all trademarks, service marks, trade dress, logos, trade names, fictitious names, brand names, brand marks and corporate names, together with all translations, adaptations, derivations, and combinations thereof and including all goodwill associated therewith, and all applications. registrations, and renewals in connection therewith, (c) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, (d) all mask works and all applications, registrations, and renewals in connection therewith, (e) all trade secrets and confidential business information (including ideas, research and development, know-how, formulas, compositions, manufacturing and production processes and techniques, technical data, designs, drawings, specifications, customer and supplier lists, pricing and cost information, and business and marketing plans and proposals), (f) all computer software (including data, source codes and related documentation), (g) all other proprietary rights, (h) all copies and tangible embodiments thereof (in whatever form or medium), or similar intangible personal property which have been or are developed or created in whole or in part by Executive: (i) at any time and at any place while Executive is employed by the Bank and which are related to or used in connection with the business of the Bank or its Affiliates, or (ii) as a result of tasks assigned to Executive by the Bank or its Affiliates. 1.11."Proprietary Information" means confidential, proprietary, business and technical information or trade secrets of the Bank or of any Affiliate of the Bank. Such Proprietary Information shall include, but shall not be limited to, the following items and information relating to the following items: (a) information acquired from, or about, third parties such as the Bank's customers, including, but not limited to, account, general banking and financial information relating thereto, (b) business research, studies, procedures and costs, (c) financial data, (d) marketing data, methods, plans and efforts, (e) the identities of the Bank's actual and prospective customers, (f) the terms of contracts and agreements with customers, contractors and suppliers, (g) the needs and requirements of, and the Bank's course of dealing with, actual or prospective customers, contractors and suppliers, (h) personnel information, (i) customer and vendor credit information, and (j) any Intellectual Property of the Bank (whether developed by Executive or others). Failure by the Bank to mark any of the Proprietary Information as confidential or proprietary shall not affect its status as Proprietary Information under the terms of this Agreement. 1.12."Restrictive Covenants" means the provisions contained in Section 5.1 of this Agreement. 1.13."Total After-Tax Payments" means the total of all "parachute payments" (as that term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of Executive (whether made hereunder or otherwise), after reduction for all applicable federal taxes (including, without limitation, the tax described in Section 4999 of the Code). SECTION 2.Employment, Term and Duties. 2.1.Employment and Term.
